      Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 1 of 20 PageID #: 1




Lina Stillman, Esq.
Aygul Charles, Esq.

Stillman Legal, P.C.
42 Broadway, 12t Floor
New York, New York 10004
Tel (212) 203-2417
www.FightForUrRights.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
ANTONIO OLIVIA, individually and on behalf of
others similarly situated,
                                                                    COMPLAINT
                             PLAINTIFFS,
                                                                    COLLECTIVE ACTION
GAPPSI INC (DBA GAPPSI) GIUSEPPE                                    UNDER 29 U.S.C. § 216(b)
ABBRANCATI                                                          and CLASS ACTION
                                                                    UNDER FRCP 23
                              Defendants.
----------------------------------------------------------------X   ECF Case




Plaintiff Antonio Oliva brings this Class and Collective Action Complaint on behalf of himself

and similarly situated co-workers against GAPPSI INC and GIUSEPPE ABBRACATI,

(collectively, “Defendants”) pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201 et seq., the New York Labor Law (“NYLL”), N.Y. Lab. Law § 650 et seq., as recently

amended by the Wage Theft Prevention Act (“WTPA”), N.Y. Lab Law § 195(3), N.Y. Lab Law

§ 191, and related provisions from Title 12 of New York Codes, Rules and Regulations

(“NYCRR”).



                                                        1
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 2 of 20 PageID #: 2




                                       NATURE OF ACTION

       1.      This Class and Collective Action Complaint seeks to recover overtime

compensation for Plaintiff and similarly situated co-workers who have been employed as

Construction Workers for some or all the time period relevant to this action (the relevant time

period being set by the federal and state claims’ respective statutes of limitations).

       2.      Plaintiff is a former employee of Defendants who was ostensibly employed as

Construction Worker for GAPPSI INC and GIUSEPPE ABBRACATI.

       3.      As described herein, Individual Defendant GIUSEPPE ABBRANCATI

(“Individual Defendant”) employed Plaintiff for the purposes of the instant claims.

       4.      GAPPSI INC (d/b/a GAPPSI) is a New York Corporation with its headquarters at

1015 W Jericho Turnpike, Smithtown, NY 11787.

       5.      Individual Defendant GIUSEPPE ABBRANCATI operate and control Defendant

Corporations and, by extension, Defendant Corporations’ employees, for part or all of the time

period relevant to this action.

       6.      At all relevant times, Plaintiff regularly work for Defendants in excess of 40 hours

per week, without receiving appropriate overtime compensation for any of the hours that he

worked.

       7.      At all relevant times, Defendants failed to maintain accurate recordkeeping as

required by the FLSA and the NYLL.

       8.      Defendants’ conduct extended beyond Plaintiff to all other similarly situated

employees.
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 3 of 20 PageID #: 3




         9.    Plaintiff now brings this Class and Collective Action on behalf of himself and

other similarly situated individuals, for federal and state claims relating to unpaid overtime

wages, unpaid spread-of-hours wages, failure to maintain records, and the taking of unlawful

deductions pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., the

New York Labor Law (“NYLL”), N.Y. Lab. Law § 650 et seq., as recently amended by the

Wage Theft Prevention Act (“WTPA”), N.Y. Lab Law § 195(3), and related provisions from

Title 12 of New York Codes, Rules and Regulations (“NYCRR”).

         10.   In connection with the above-mentioned allegations and claims, Plaintiff seeks

compensatory damages as well as applicable liquidated damages, interest, attorney’s fees and

costs.

         11.   Plaintiff seeks certification of this action as a collective action under 29 U.S.C. §

216(b) on behalf of himself, individually, and all other similarly situated employees and former

employees of Defendants, and as a putative class action under FRCP 23 with respect to the New

York state law claims.

                                 JURISDICTION AND VENUE

         12.   This Court has subject matter jurisdiction pursuant to 28 USC §§1331, and 1337

and jurisdiction over Plaintiffs’ state-law claims pursuant to 28 USC § 1367.

         13.   This Court also has jurisdiction over Plaintiffs’ claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

         14.   This Court is empowered to issue a declaratory judgment pursuant to 28 USC §§

2201 and 2202.



                                                 3
      Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 4 of 20 PageID #: 4




        15.         Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b)(1) because Corporate Defendants reside in this District, certain Plaintiff reside in this

District and because a substantial part of the events that are the subject of the litigation transpired

in this District.

                         COLLECTIVE-WIDE FACTUAL ALLEGATIONS

        16.         Plaintiff bring his FLSA claims on behalf of himself and all similarly situated

persons who work or have worked for Defendants on or after November 25, 2014 who elect to

opt-in to this action (the “FLSA Collective”).

        17.         All of the work that Plaintiff and the FLSA Collective have performed has been

assigned by Defendants and/or Defendants have been aware of all of the work that Plaintiff and

the FLSA Collective have performed.

        18.         As part of his regular business practice, Defendants have intentionally, willfully

and repeatedly engaged in a pattern, practice and/or policy of violating the FLSA with respect to

Plaintiff and the FLSA Collective. This policy and pattern or practice includes, but is not limited

to:

                    a. Willfully failing to pay overtime wages for hours worked in excess of 40

                        hours per week.

                    b. Willfully failing to keep records that satisfy statutory requirements.

        19.         At all relevant times, Plaintiff and other members of the FLSA Class who are

and/or have been similarly situated, have had substantially similar job requirements and pay

provisions, and have been subject to Defendants’ common practices, policies, programs,

procedures, protocols and plans of willfully failing and refusing to pay them the require overtime
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 5 of 20 PageID #: 5




pay at a one and one-half his regular rates for work in excess of forty (40) hours per workweek

under the FLSA, willfully taking improper wage deductions and other improper credits against

Plaintiffs’ wages for which Defendants did not qualify under the FLSA, and willfully failing to

keep records require by the FLSA.

       20.     The claims of Plaintiff stated herein are similar to those of the other employees

and Plaintiff and the FLSA Collective all perform or performed the same primary duties.

       21.     Defendants are aware that FLSA required them to pay employees performing

non-exempt duties, including Plaintiff and the FLSA Collective overtime premium for hours

worked in excess of 40 hours per workweek.

       22.     Defendants’ unlawful conduct has been widespread, repeated and consistent.

                               CLASS ACTION ALLEGATIONS

       23.     Plaintiff bring certain NYLL claims pursuant to FRCP 23 on behalf of all of

Defendants’ employees who work or have worked for Defendants from November 24, 2020 and

the date of final judgment in this matter (“the Class”).

       24.     Excluded from the Class are, inter alia, Defendants’ employees who will submit

timely and otherwise proper requests for exclusion from the Class.

       25.     On information and belief, the size of the Class is roughly 100 individuals.

Although the precise number is unknown, the facts on which the calculation of that number

depends are presently within the sole control of Defendants.

       26.     Common questions of law and fact exist as to the Class that predominate over any

questions only affecting them individually and include, but are not limited to, the following:



                                                  5
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 6 of 20 PageID #: 6




                a. Whether Defendants violated Article 6 of the NYLL and the supporting NYS

                    Department of Labor regulations.

                b. Whether Defendants failed to compensate the Class for hours worked in

                    excess of 40 hours per workweek.

                c. Whether Defendants misclassified Plaintiff and members of the Class as

                    exempt.

                d. Whether Defendants failed to keep true and accurate time and pay records for

                    all hours worked by Plaintiff and the Class, and other records required by the

                    NYLL.

                e. Whether Defendants’ policy of failing to pay workers was instituted willfully

                    or with reckless disregard of the law; and

                f. The nature and extent of class-wide injury and the measure of damages for

                    those injuries.

       27.     Plaintiffs’ claims are typical of the Class’s claims that they seek to represent.

Defendants employed Plaintiff and the Class in New York State. Plaintiff and the Class enjoy the

same NYLL rights to receive overtime; to be protected from unlawful deductions; to have legally

sufficient record-keeping. Plaintiff and the Class have all sustained similar type of damages as a

result of Defendants’ non-compliance with the NYLL. Plaintiff and the Class have all been

injured by virtue of Defendants’ under compensation of them or Defendants’ failure to

compensate them due to Defendants’ common policies, practices and patterns of conduct.

       28.     Plaintiff will fairly and adequately represent and protect the interests of the

Class’s members. Plaintiff understand that as class representatives they assume a fiduciary
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 7 of 20 PageID #: 7




responsibility to the class to represent its interests fairly and adequately. Plaintiff recognize that

as class representatives, they must represent and consider the interests of the class just as they

would represent and consider their own interests. Plaintiff understand that in decisions regarding

the conduct of the litigation and its possible settlement, they must not favor his own interests

over the Class’s interests. Plaintiff recognize that any resolution of a class action must be in the

best interest of the Class. Plaintiff understand that in order to provide adequate representation,

they must be informed of developments in litigation, cooperate with class counsel, and testify at

deposition/trial. Plaintiff have retained counsel competent and experienced in complex class

actions and employment litigation. There is no conflict between Plaintiff and the Class.

        29.         A class action is superior to other available methods for the fair and efficient

adjudication of this litigation. The members of the Class have been damaged and are entitled to

recovery as a result of Defendants’ violation of the NYLL as well as its common and uniform

policies, practices and procedures. Although the relative damages suffered by individual

members of the Class are not de minimis, such damages are small compared to the expense and

burden of individual prosecution of this litigation. For example, Class members lack the financial

resources to conduct a thorough examination of Defendants’ timekeeping and compensation

practices and to prosecute vigorously a lawsuit against Defendants to recover such damages. In

addition, class litigation is superior because it will obviate the need for unduly duplicative

litigation that might result in inconsistent judgments about Defendants’ practices.

              30.      This action is properly maintainable as a class action under FRCP 23(b)(3).




                                                      7
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 8 of 20 PageID #: 8




                                            PARTIES

                                                Plaintiff

         31.   Plaintiff Antonio Oliva, (“Plaintiff Antonio Oliva”) is an adult individual residing

in Nassau County, NY. Plaintiff Antonio Oliva was employed by Defendants for on or about 21

(twenty-one) years. At all relevant times to this complaint, Plaintiff Antonio Oliva was employed

by Defendants as a construction worker.

         32.   Plaintiff consents to be parties pursuant to 29 U.S.C. § 216(b), and bring these

claims based upon the allegations herein as representative parties of a prospective class of

similarly situated individuals under 29 U.S.C. § 216(b) and as representatives of the Proposed

Class.

                                                Defendants

         33.   Individual Defendants have owned, operated and controlled GAPPSI INC and all

times relevant to this complaint.

         34.   On information and belief, GAPPSI INC is a corporation organized and existing

under the laws of the State of New York.

         35.   Upon information and belief both GAPPSI INC and CORP., individually and

collectively have more than $500,000.00 in gross annual income for the years relevant to the

instant action (independent of excise taxes).

         36.   On information and belief, the operations of GAPPSI INC individually and

collectively implicate interstate commerce insofar as these Defendants rely heavily on products

such as cement and bricks that have been transported across state lines.
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 9 of 20 PageID #: 9




       37.     Defendant GIUSEPPE ABBRANCATI is an individual who has been the de facto

and de jure owner, officer and/or agent of Defendant Corporation during the relevant time

period, and he is sued individually. Defendants GIUSEPPE ABBRANCATI has possessed and

exercised operational control over Defendant Corporations, for example, he has at times relevant

to this litigation determined the wages and compensation of Defendants’ employees, including

Plaintiffs, and established the schedules of the employees, maintained employee records, and had

the authority to hire and fire employees. In particular, GIUSEPPE ABBRANCATI have a

prominent role in the setting of salaries for Corporate Defendants’ employees and hires and fires

Corporate Defendants’ employees.

                            COMMON FACTUAL ALLEGATIONS
                               Defendants Constitute Joint Employers

       38.     Defendants operate a contraction company where Plaintiff worked. At all relevant

times, Individual Defendants GIUSEPPE ABBRANCATI possess or possessed operational

control over Defendant Corporations; possess or possessed an ownership interest in Defendant

Corporations, and control or controlled significant functions of Defendant Corporations.

       39.     Corporate Defendants and Individual Defendants are associated and joint

employers, act in the interest of each other with respect to employees, pay employees by the

same method, and share control over the employees.

       40.     At relevant times, each Corporate Defendant possessed substantial control over

Plaintiffs’ and other similarly situated employees’ working conditions, and over the policies and

practices with respect to the employment and compensation of Plaintiffs, and all similarly

situated individuals, referred to herein.

                                                9
    Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 10 of 20 PageID #: 10




       41.     Corporate Defendants jointly employed Plaintiffs, and all similarly situated

individuals, and are Plaintiffs’ and all similarly situated individuals’ employers within the

meaning of 29 U.S.C. 201 et seq. and the NYLL.

       42.     In the alternative, Corporate Defendants constitute a single employer of Plaintiff

and/or similarly situated individuals, as the corporate divisions between them are fictional.

       43.     At all relevant times, Individual Defendants were Plaintiffs’ employers within the

meaning of the FLSA, NYLL and other law.

       44.     Individual Defendants had the power to hire and fire Plaintiffs, control the terms

and conditions of employment, and determine the rate and method of any compensation in

exchange for Plaintiffs’ services.

       45.     Individual Defendants supervised Plaintiffs’ work schedules and conditions of his

employment.

       46.     Individual Defendants also determined the rate and method of payment for

Plaintiff and other similarly situated employees.

       47.     Individual Defendants also controlled and guided what limited recordkeeping that

took place which Plaintiff contends is deficient pursuant to FLSA and NYLL requirements.

                                       Individual Plaintiff Antonio Oliva

       48.     Plaintiff is a former employee of Defendants, primarily employed in performing

the duties of a construction worker.

       49.     Plaintiff did not work at his own convenience, having to report to work according

to a schedule devised by Defendants. Furthermore, once scheduled for a shift, Plaintiff did not

come and go at his pleasure, but rather was controlled by Defendants.
    Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 11 of 20 PageID #: 11




       50.       Plaintiff is non-exempt under FLSA and the NYLL. Among other things, Plaintiff

did not occupy what law would characterize as “professional,” “executive” or even

“administrative” positions, as Plaintiffs’ employment for Defendants was physical labor. Plaintiff

did not receive salary and these primary duties

       51.       Plaintiff commences this action as a collective action under 29 U.S.C. § 216(b)

and as a putative class action under FRCP 23 with respect to the New York state law claims.

       52.       Plaintiff Antonio Oliva was employed by Defendants for 21 Years ending on

November 16, 2020.

       53.       Plaintiff Antonio Oliva regularly handled goods in interstate commerce, such as

phones were produced outside of the State of New York.

       54.       Plaintiff Antonio Olivia ’s work duties required neither discretion nor

independent judgment.

       55.       Throughout his employment with Defendants, Plaintiff Antonio Oliva regularly

worked in excess of 40 hours per week.

       56.       From approximately November 2014 until November 2020, Plaintiff worked for

Defendants pouring bricks, concrete, bricks and asphalt.

       57.       Plaintiff Oliva was always paid minimum wage; however, he was not paid

overtime at a time and a half. Instead, any overtime hours were paid at straight time.

       58.       Throughout his tenure with Defendants, Plaintiff worked an average of 75 hours

per week. At times, Plaintiff worked up to (110) one hundred and ten hours per week or about 17

hours per day.



                                                  11
    Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 12 of 20 PageID #: 12




        59.     Plaintiff had to punch in when he reported to work and had to punch out at the

end of his shift.

        60.     Plaintiff was paid $360 dollars by check and $320 in cash.

        61.     Defendants did not provide Plaintiff Antonio Oliva with each payment of wages

an accurate statement of wages, as required by NYLL 195(3).

        62.     Defendants never provided Plaintiff Antonio Oliva with a written notice of his

rate of pay, employer’s regular pay day, and such other information as required by NYLL

§195(1).

                               Defendants’ General Employment Practices

        63.     Defendants regularly require Plaintiff to work in excess of forty (40) hours per

week without paying him the proper overtime wages or spread of hours compensation.

        64.     At all times relevant to this complaint, Defendants maintained a policy and

practice of requiring Plaintiff and all similarly situated employees to work in excess of forty (40)

hours per week without paying them appropriate overtime compensation or spread of hours

compensation, as require by federal and state laws.

        65.     Defendants willfully disregarded and purposefully evaded record keeping

requirements of the Fair Labor Standards Act and New York Labor Law by failing to maintain

accurate and complete timesheets and payroll records.

        66.     By employing this practice, Defendants avoided paying Plaintiff at the overtime

rate of time and a half for most or all of their hours worked in excess of forty (40) hours per

week.
    Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 13 of 20 PageID #: 13




       67.     Defendants failed to post require wage and hour posters and did not provide

Plaintiff with statutorily require wage and hour records or statements of their pay received, in

part so as to hide Defendants’ violations of the wage and hour laws, and to take advantage of

Plaintiffs’ relative lack of sophistication in wage and hour laws.

       68.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff (and similarly situated individuals) worked, and to

avoid paying Plaintiff properly for (1) their full hours worked, (2) for overtime due, and (3) for

spread of hours pay.

       69.     Defendants did not provide Plaintiffs, and similarly situated employees, with the

wage statements and annual pay notices require by NYLL §§195(1) and 195(3).

       70.     Defendants failed to provide Plaintiff and other employees with wage statements

at the time of payment of wages, containing: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of

pay; the number of regular hours worked, and the number of overtime hours worked, as require

by NYLL §195(3).




                                                 13
    Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 14 of 20 PageID #: 14




          71.     Defendants failed to provide Plaintiff and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the

hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

by the employer; the name of the employer; any "doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as require by New York

Labor Law §195(1).

Civil

                                      FIRST CAUSE OF ACTION
                (Violation of FLSA Overtime/Unlawful Deduction/Recordkeeping Provisions)

          72.      Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          73.     At all times relevant to this action, Defendants were Plaintiffs’ employers (and

employers of the putative FLSA Class members) within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff (and the FLSA class

members), control the terms and conditions of employment, and determine the rate and method

of any compensation in exchange for their employment.

          74.     At all times relevant to this action, Defendants were engaged in commerce or in

an industry or activity affecting commerce.

          75.     Defendants constitute an enterprise within the meaning of the Fair Labor

Standards Act, 29 U.S.C. § 203 (r-s).
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 15 of 20 PageID #: 15




            76.   Defendants, in violation of the FLSA, failed to pay Plaintiff (and the FLSA Class

members) overtime compensation at rates of one and one-half times the regular rate of pay for

each hour worked in excess of forty hours in a workweek, in violation of 29 U.S.C. § 207 (a)(1).

            77.   Defendants’ failure to pay Plaintiff (and the FLSA Class members) overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

            78.   Defendants took unlawful deductions from Plaintiffs’ earned wages and the FLSA

Collective’s earned wages.

            79.   Defendants, in violated of the FLSA, failed to pay Plaintiff agreed-upon wages by

virtue of their withholding policies, time-clock policies and chargeback policies as described

herein.

            80.   Defendants failed to satisfy the FLSA’s recordkeeping requirements.

            81.   Defendants acted willfully in their violations of the FLSA’s requirements.

            82.   Plaintiff (and the FLSA Collective) was damaged in an amount to be determined

at trial.

                                       SECOND CAUSE OF ACTION

             (Violation of the Overtime/Unpaid Wages/Unlawful Deductions/Spread-of-Hours-
                     Pay/Recordkeeping/Wage Statement Provisions of NYLL/)

            83.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

            84.   At all times relevant to this action, Defendants were Plaintiffs’ employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire




                                                   15
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 16 of 20 PageID #: 16




Plaintiffs, control terms and conditions of employment, and determine the rates and methods of

any compensation in exchange for employment.

          85.   Defendants, in violation of the NYLL and associated rules and regulations, failed

to pay Plaintiff overtime compensation at rates of one and one-half times the regular rate of pay

for each hour worked in excess of forty hours in a workweek, in violation of N.Y. Lab. Law §

190 et seq. and supporting regulations of the New York State Department of Labor.

          86.   Defendants failed to pay Plaintiff (and the Class members) in a timely fashion, as

require by Article 6 of the New York Labor Law.

          87.   Defendants’ failure to pay Plaintiff (and the Class members) overtime

compensation was willful within the meaning of N.Y. Lab. Law § 663.

          88.   Defendants, in violation of the NYLL, failed to pay Plaintiff agreed-upon wages

by virtue of their withholding policies, time-clock policies and chargeback policies as described

herein.

          89.   Plaintiff (and the Class Members) was damaged in an amount to be determined at

trial.

          90.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          91.   Defendants failed to pay Plaintiff (and the Class) one additional hour’s pay at the

basic minimum wage rate before allowances for each day Plaintiffs’ spread of hours exceeded

ten hours in violation of New York Lab. Law §§ 190 et seq. and 650 et seq. and the wage order

of the New York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. Tit. 12, §

137-1.7 and 137-3.11.
     Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 17 of 20 PageID #: 17




          92.   Defendants’ failure to pay Plaintiff (and the Class) an additional hour’s pay for

each day Plaintiffs’ (and the Class) spread of hours exceeded ten hours was willful within the

meaning of New York Lab. Law § 663.

          93.   Plaintiff (and the Class members) was damaged in an amount to be determined at

trial.

          94.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          95.   Defendants failed to provide Plaintiff with a written notice, in English and in

Spanish (Plaintiffs’ primary language), of his rate of pay, regular pay day, and such other

information as require by NYLL §195(1).

          96.   Defendants are liable to Plaintiff in the amount of $5,000 together with costs and

attorney’s fees.

          97.   Plaintiff repeats and realleges all paragraphs above as though set forth fully

herein.

          98.   Defendants did not provide Plaintiff with wage statements upon each payment of

wages, as required by NYLL 195(3).

          99.   Defendants acted willfully in his violation of the above-described NYLL

requirements.

                                         PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully request that this Court enter judgment

against Defendants:



                                                 17
    Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 18 of 20 PageID #: 18




        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members, apprising them of the

pendency of this action, its nature, and his right to join, and permitting them promptly to file

consents to be Plaintiff in the FLSA claims in this action;

        (b)    Certifying this case as a Class Action pursuant to FRCP 23 of the FRCP;

        (c)    Designating Plaintiff as Class Representatives, reasonable service awards for each

Plaintiffs, and his counsel of record as Class Counsel;

        (d)    Declaring that Defendants have violated the overtime wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff and the FLSA class members;

        (e)    Declaring that Defendants have violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (f)    Declaring that Defendants’ violation of the provisions of the FLSA were willful

as to Plaintiff and the FLSA class members;

        (g)    Awarding Plaintiff and the FLSA class members damages for the amount of

unpaid overtime wages, and damages for any improper deductions or credits taken against wages

under the FLSA as applicable;

        (h)    Awarding Plaintiff and the FLSA class members liquidated damages in an amount

equal to 100% of his damages for the amount of unpaid overtime wages, and damages for any

improper deductions or credits taken against wages under the FLSA as applicable pursuant to 29

U.S.C. § 216(b);

        (i)    Declaring that Defendants have violated the overtime wage provisions of, and
    Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 19 of 20 PageID #: 19




rules and orders promulgated under, the NYLL as to Plaintiff and the members of the Class;

        (j)    Declaring that Defendants have violated the Spread of Hours Wage Order of the

New York Commission of Labor as to Plaintiff and the members of the FLSA Class;

        (k)    Declaring that Defendants have violated the recordkeeping requirements of the

NYLL with respect to Plaintiffs’ and the FLSA Class members compensation, hours, wages

        (l)    Declaring that Defendants’ violations of the New York Labor Law and Spread of

Hours Wage Order were willful as to Plaintiff and the FLSA Class members;

        (m)    Awarding Plaintiff and the FLSA class members damages for the amount of

unpaid overtime wages, damages for any improper deductions or credits taken against wages, as

well as awarding spread of hours pay under the NYLL as applicable;

        (n)    Awarding Plaintiff damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)    Awarding Plaintiff and the FLSA class members liquidated damages in an amount

equal to one hundred percent (100%) of the total amount of spread of hours pay and overtime

compensation shown to be owed pursuant to NYLL § 663 as applicable;

        (p)    Awarding Plaintiff and the FLSA class members pre-judgment and post-judgment

interest as applicable;

        (q)     Awarding Plaintiff and the FLSA class members the expenses incurred in this

action, including costs and attorney’s fees; and

        (r)    All such other and further relief as the Court deems just and proper.

Dated: New York, New York
November 25, 2020


                                                   19
Case 0:20-cv-05751 Document 1 Filed 11/25/20 Page 20 of 20 PageID #: 20




                                LINA STILLMAN, ESQ.

                                ___/s/ Lina Stillman ____________
                                By:     STILLMAN LEGAL, P.C.
